Citation Nr: 1452355	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  14-24 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a left ring finger condition.  

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran & his wife



ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1954 through October 1957. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which in part denied the Veteran service connection for left knee arthroplasty, degenerative disc disease of the lumbar spine with disc herniation, and a left ring finger condition.  A June 2011 rating decision confirmed and continued these denials. 

The Veteran presented testimony before the undersigned Veterans Law Judge (VLJ) in September 2014.  A transcript of that hearing is associated with the claims file.  

In addition to the paper claims file, there are electronic claims files associated with the Veteran's claim.  The Board has reviewed the documents in both the paper claims file and the electronic claims files.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran essentially contends that he sustained injuries to his back and ring finger when he was serving in Subic Bay because something fell on his hand, causing him to fall backwards, and that he injured his left knee in service because of all of his of strenuous work.  See September 2014 hearing transcript.  

First, the duty to assist requires that VA make all necessary efforts to obtain all updated and relevant records in the possession of a Federal agency.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  This includes records of the Social Security Administration (SSA), when deemed relevant to the issues on appeal.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). Records show that the Veteran has been in receipt of SSA disability benefits since April 1990.  Therefore, the Veteran's SSA records should be obtained upon remand.  38 C.F.R. 
§ 3.159(c)(2) (2013).  

Next, it appears that there may be outstanding treatment records.  The Veteran and his wife testified during his September 2014 hearing that he received treatment for his back at North Little Rock Hospital on an unknown date.  Also, in November 1990, the Veteran submitted names of clinicians he had been treated by when he applied for nonservice connected pension for his back and knee.  While some records were associated with the claims file, it appears that records from Doctors Hospital in Arkansas for treatment in February 1970, and treatment from a Dr. S. who was his chiropractor from 1980 to 1989 are still outstanding.  Upon remand, these outstanding private clinician records should be obtained. 

Finally, in October 2009, the Veteran received a VA examination for his lumbar spine.  The examiner also examined the Veteran's left knee, although he did not opine as to the etiology of the Veteran's left knee disability.  The Veteran provided credible lay testimony in his September 2014 hearing that he fell on his knee on deck during service due to the strenuous nature of his work.  Therefore, upon remand an addendum opinion regarding the nature and etiology of the Veteran's left knee disability is necessary.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2012) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim). 

The October 2009 examiner did opine that it was less likely than not that the Veteran's current lumbar spine disability is related to the lumbosacral strain that he had in service in the 1950's; he did not, however, offer any supporting rationale for this conclusion.  Therefore, this opinion cannot be considered adequate.  Upon remand, the examiner should provide a rationale for his nexus opinion regarding the lumbar spine disability, and, as stated above, provide an opinion as to the etiology of the Veteran's left knee disability.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request, directly from the Social Security Administration, copies of any adjudication on a claim for disability benefits from that agency as well as the records, including medical records, considered in adjudicating the claim.  

All efforts to obtain the additional evidence must be documented in the claims folder.  If the search for such records has negative results, documentation to that effect should be included in the claims files, and the Veteran should be notified.

2.  Contact the Veteran and request that he provide medical authorization for the release of medical records from North Little Rock Hospital; Doctors Hospital in Arkansas from February 1970; and a Dr. S., his chiropractor from 1980 to 1989.  If the Veteran provides the necessary authorization, a request for the private clinicians' records and any other identified records should be made.

All efforts to obtain the additional evidence must be documented in the claims folder.  If the search for such records has negative results, documentation to that effect should be included in the claims files, and the Veteran should be notified.

3.  After completing the above, have the October 2009 VA examiner provide an addendum opinion to determine the nature and etiology of the Veteran's lumbar spine disability.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner.  The addendum report must reflect that the claims file was reviewed.  

If that examiner is not available, another opinion is to be obtained from a suitable substitute, but the examiner should not perform another examination unless it is necessary to provide an adequate nexus opinion.  After reviewing the claims file, the examiner must determine the following:

a.  whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's back disability began in or is etiologically related to any incident of the Veteran's military service.  

Review of the whole file is required; however, attention is invited to: the Veteran's lay statements that he fell during service; the notations in the Veteran's service treatment records of severe back ache twice in January 1955, and pain on both sides and the back in June 1957; the notations of acute back pain in March 1971; and the Veteran's back injuries post service, including a car accident in 1988; and multiple injuries in 2001, including falling on his porch, slipping on chemicals, and stepping on a box.  

b.  whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's left knee disability began in or is etiologically related to any incident of the Veteran's military service.  

Review of the whole file is required; however, attention is invited to: the Veteran's credible lay statements that he fell on his knee on deck during service due to the strenuous nature of his work. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



